DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) dated 08/16/2022 complies with provisions of 37 CFR 1.97, 1.98 and MPEP §609. Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.


Rejoinder
Claims 1-3, 18-20, 31 and 46-51 are allowable. Claims 6-10, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of a self-assembled amino acid supramolecular polymer or salt and a method of making a self-assembled amino acid supramolecular polymer or salt, as set forth in the Office action mailed on 03/31/2022, is hereby withdrawn and claims 6-10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claim Status
It was unclear whether claim 16 was pending or cancelled based on the August 16, 2022 claims. Examiner cancelled claim 16 as follows and replaced it with claim 51.


Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Scott Woodhouse on 09/01/2022.
The application has been amended as follows: 
Claim 16 is cancelled without prejudice or disclaimer. 
Claim 18. The surfactant according to claim ---51--- [[, wherein the surfactant is suitable for use in the field of daily chemicals, agriculture and pharmaceutical industry, or combination thereof.
Claim 51. (New) A surfactant comprising the self-assembled amino acid supramolecular polymer or the salt thereof according to claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art is silent regarding polymers having a solubility of no more than 15g/100ml in water, and having a specific melting point of 82-84ºC. Moreover, the instant specification (see for example the discussion of “beneficial technical effects” at pp. 6-7), indicates that the claimed polymers have improved chemical and physical characteristics, and the prior art provides no direction for preparing same.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 08:30-17:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA MICHELLE PETRITSCH/Examiner, Art Unit 1612                                                                                                                                                                                                        

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612